Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 1 of 15




         EXHIBIT B
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 2 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 3 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 4 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 5 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 6 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 7 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 8 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 9 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 10 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 11 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 12 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 13 of 15
Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 14 of 15
             Case 1:20-cv-02389-CJN Document 1-2 Filed 08/27/20 Page 15 of 15
    ALERT: DUE TO LIMITED TRANSPORTATION AVAILABILITY AS A RESULT OF NATIONWIDE CO…


USPS Tracking
                                ®                                                                      FAQs




                                     Track Another Package             +




                                                                                                    Remove
Tracking Number: 70172620000081517115

Your item was delivered to the front desk, reception area, or mail room at 8:15 am on June 29,
2020 in WASHINGTON, DC 20528.




                                                                                                              Feedback
     Delivered
June 29, 2020 at 8:15 am
Delivered, Front Desk/Reception/Mail Room
WASHINGTON, DC 20528

Get Updates




  Text & Email Updates


  Tracking History


  June 29, 2020, 8:15 am
  Delivered, Front Desk/Reception/Mail Room
  WASHINGTON, DC 20528
  Your item was delivered to the front desk, reception area, or mail room at 8:15 am on June 29, 2020 in
  WASHINGTON, DC 20528.



  June 27, 2020, 10:13 am
  Available for Pickup
  WASHINGTON, DC 20528
